Citation Nr: 0201917	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  96-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for major depression, to 
include as secondary to service-connected bone cyst of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1998, by the Los Angeles, California Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for major depression secondary to a 
service-connected right shoulder disorder.  The notice of 
disagreement with this determination was received in November 
1998.  The statement of the case was issued in August 1999, 
and the veteran's substantive appeal (VA Form 9) was received 
in October 1999.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in October 
1999.  A transcript of that hearing is of record.  A 
supplemental statement of the case (SSOC) was issued in 
November 1999.  The appeal was received at the Board in 
February 2000.  

In July 2000, the Board remanded the case to the RO for 
further development.  Department of Veterans Affairs (VA) 
compensation examinations were conducted in September 2000, 
December 2000 and February 2001.  A statement of the case was 
issued in April 2001.  A VA Form 9 was received in May 2001.  
An SSOC was issued in November 2001, and another VA Form 9 
was received in November 2001.  

The veteran has been represented throughout his appeal by the 
Military Order of the Purple Heart, which submitted written 
argument to the Board in January 2002.  


REMAND

Received in May 2001 was a VA Form 9, wherein the veteran 
indicated a desire for a personal hearing before a Member of 
the Board at the RO.  There is no indication in the record 
that he was afforded the opportunity to appear for such a 
hearing.  See 38 C.F.R. §§ 20.700, 20.705 (2001).  There is 
likewise no indication in the record that the veteran has 
withdrawn his request for a hearing.

Accordingly, in order to ensure fulfillment of due process 
requirements, this case is REMANDED to the RO for the 
following action:

The RO should, in accordance with 
applicable laws and regulations, provide 
the veteran with an opportunity for a 
hearing before a Member of the Board at 
the RO.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


